Mr. Justice Craig delivered the opinion of the Court: On the 13th day of October, 1883, appellant appeared in court, and filed a motion, in writing, asking for an order of court that appellee submit to an examination by two physicians, who are named in the motion. The court overruled the application, and the decision is assigned for error. Whether this decision was erroneous or not, is a question which it will not be necessary here to determine. On the 15th day of December, 1884, the appellant sent two physicians of its own selection to the residence of appellee, for the purpose of making an examination of his physical condition. One of the physicians had previously made a thorough examination, and he was not admitted. The other one, however, was admitted, and made an examination. On the 20th day of December, 1884, appellant sent Dr. H. W. Lyman, who was one of the physicians named in its motion. He was admitted, and made a thorough examination of appellee. In what manner appellant was injured by the decision overruling the motion, is not apparent. Had the motion been allowed, an examination would have been made by two physicians. The motion was denied, but an examination was, in fact, made by three physicians of appellant’s own selection. Nothing was lost by the decision, as appellant was allowed an examination, which was all it asked by the motion. The fact that the examination was made at a later period than it would have been made had the court allowed the motion, so far as appears, was a matter of no moment. It is next insisted that the court erred in the admission in evidence of the conversation of James A. Healy and James C. Heckler with the conductor of appellant’s train, which occurred a moment before the collision. The evidence of Healy was as follows: “I saw this conductor and spoke to him, and the words I spoke to him were these: ‘Where are you going to ?’ He says, ‘ Going over with my train to back into the PuEman ‘Y,’ over the Eock Island track;’ and the words I said to him were; ‘ You hadn’t ought to do any such thing; you will get catched.” I said, ‘You are doing it on short time.’ I told him we were side-tracked,—that we would not undertake to do it; and I asked him if he was flagging, and he said no,—he didn’t think it was necessary.” The witnesses testified that the conversation occurred only a moment before the eoEision. The plaintiff had a right to show the situation of appeEant’s train, and what precaution, if any, the conductor in charge of the train had taken to guard against danger, and the declarations of the conductor, made at the time they were,—on the eve of the. collision,—were admissible as a part of the res gestee. A witness was called by plaintiff to prove the amount plaintiff had incurred for medical treatment, and gave the court, both paid and unpaid aggregation, the sum of $184.80. The plaintiff had been treated by several different physicians, and it is insisted that the evidence was incompetent, as there was no proof that these physicians-, or any of them, were entitled to practice medicine under the statute. When the evidence was offered, the objection made to it was, “that it is incompetent, immaterial and irrelevant.” If the law cast the burden upon the plaintiff to prove that the physicians who treated him were entitled to practice, (which, however, we do not decide,) appellant was bound to make the specific objection on the trial, in order that the plaintiff might have an opportunity to remove the objection by proper testimony. The general objection was not enough. It was the duty of appellant to point out the specific objection to the evidence, and a failure to do so will preclude the right to rely upon such specific objection on appeal. Upon the cross-examination of Dr. Peck, a witness called by appellant, the witness identified a certain letter written by Dr. Durfee in regard to the physical condition of appellee, and the letter was admitted in evidence, and this decision is claimed to be erroneous. The foundation for the introduction of this letter was laid by the appellant on the direct examination of Dr. Peck. The witness stated, on his direct examination, that the letter was handed to him by appellant, and he then proceeded to give its contents to the jury. As a part of the cross-examination of the witness, appellee had the right to read, as evidence, the original letter, to the jury. If the contents were proper evidence for the appellant, which it can not now dispute, the letter itself was likewise competent for appellee. During the examination of some of the physicians, by appellant, obtaining their opinions in regard to some of the theories advanced by medical authors, certain remarks were made by the court in relation to the practice of reading long quotations from medical works, and. asking the opinions of witnesses thereon, in which the court said: “I have a book written in Spanish, by a Mexican.lawyer, and I may as well read that to him as your reading medical books to them.” It will be observed that the court made no ruling in regard to the admission or exclusion of evidence; and as to the remark made by the court, we can not see that it injured any one, and if appellant was not injured it can not complain. When counsel for appellant was stating the appellant’s case to the jury, having made a statement that evidence would be brought out which would prove certain facts, one of the jurymen said: “That won’t help you a hit,—that will not do you any good.” While it was improper for a juryman to make a remark of that character, and while the court might, with propriety, impose a small fine on a juryman for a disregard of duty, yet we are not-aware of any authority for reversing a judgment where an irregularity of that character has intervened on the trial of a cause. Some other complaints have been made, in the argument, in regard to the rulings on the admission of evidence, but without going over them in detail, it is sufficient to say that none of them is of a sufficient magnitude to call upon the court to reverse the judgment. At the request of the plaintiff, the court gave to the jury three instructions, and they are all claimed to be erroneous. The first one is as follows: “The jury are instructed, that in determining the question® of negligence in this case they should take into consideration the conduct of both parties at the time of the alleged injury, as disclosed by the evidence; and if the jury believe, from the evidence, that the injury complained of was caused by the negligence of defendant’s servants, as described in the declaration, and if the jury further believe, from the evidence in this case, that the plaintiff was without fault, and was exer- / cising ordinary.care and prudence in the discharge of his duties as conductor of the dummy train, then the plaintiff is entitled to recover in this case such damages as the jury may believe, from all the evidence, he is entitled to «receive, as a compensation for all the damages received and suffered by said plaintiff in the premises, provided the jury find, from the evidence, that the plaintiff was injured as described in the declaration.” The objection urged against this instruction, as we understand the argument, is, that the jury might, under the terms of the instruction, give exemplary damages. The instruction does not inform the jury that they can give exemplary damages. Such damages were not claimed, either by the pleadings or evidence, and we can not conceive how an intelligent jury could by this instruction be led off upon that field of investigation. The instruction contains a correct proposition of law, and if the appellant thought there was any danger that the jury might enter upon the question of exemplary damages, he ought to have requested the court to instruct the jury, in making up their verdict, to disregard all claims, or supposed claims, on account of exemplary damages. The second instruction was as follows: “If the jury find the issues for the plaintiff, then the plaintiff is entitled to recover such actual damages as the evidence may show he has sustained as the direct or approximate result of such injury, taking into consideration his loss of time, his pain and suffering, his necessary and reasonable expenses in medical and surgical aid, and nursing, so far as the same may appear from the evidence in this case; and if the jury find, from the evidence, that the said injury is permanent and incurable, they should also take this into consideration in assessing the plaintiff’s damages; and the jury are instructed that the fact that said plaintiff is married, and that his wife is living, can not be considered by the jury in determining the amount of damages to which the plaintiff is entitled in this case.” We perceive no error in this charge to the jury. The damages are confined to the direct result of the injury. The loss of time, necessary expenses incurred for medical aid and nursing, are matters always proper to be considered in such cases in determining the amount of recovery. It may perhaps be true that no witness estimated the amount, in dollars and cents, which had been incurred for nursing; but there is abundance of evidence in the record that the plaintiff was nursed and watched over and cared for by day and by night, and by persons, too, not members of the family. Here was ample evidence before the jury from which they might properly consider the nursing, as well as the pain, loss of time, and necessary medical expenses in arriving at the amount the plaintiff might recover. The third and only remaining instruction given for the plaintiff merely reiterated the rule of comparative negligence which has been approved by this court in a number of decisions. The appellant requested the court to give to the jury forty-two instructions. The court refused twenty-three,—Nos. 4 to 26, inclusive,—and gave nineteen,—Nos. 1, 2, 3, and 27 to 42, inclusive. No. 30 was, however, modified, and given as modified. The decision of the court in modifying and refusing instructions is relied upon as error. There were no difficult or complicated questions of law involved in this case, requiring so many instructions. Indeed, such a large volume of instructions ordinarily tends to mislead rather than enlighten a jury, and the practice of giving so many instructions ought not to be encouraged. If, therefore, the jury have been properly instructed in the law involved in the case, the judgment can not be reversed, although some of the refused instructions may contain correct statements of the law. Instruction No. 30,- which the court modified, aside from a technical objection, contained a correct proposition of law, and it might well have been given as asked. The instruction, in substance, declared that plaintiff could not recover, unless, at the time of the collision, he was exercising due care for his personal safety. But the samé principle was announced in other instructions, so that the jury had the full benefit of the charge as asked, and nothing more could be required. In the first instruction given for the plaintiff, the principle of the modified one is fully given to the jury.. It is there, in effect, declared that it is essential to a recovery that the jury must find that the injury complained of was caused by the negligence of defendant’s servants, and that the plaintiff was without fault, and was exercising ordinary care and prudence in the discharge of his duties. Indeed, the claim was not made that plaintiff could recover unless he was in the exercise of ordinary care at the time of the accident. It is also said that No. 4 should have been given; but the substance of this was given to the jury in No. 42, and no necessity existed for repeating the same thing in different language. The same may be said of other refused instructions, but it will serve no useful purpose to go over them one by one. After a careful examination of all the instructions and the evidence in the case, we are satisfied that the jury, in and by the instructions given, were fully and fairly instructed in regard to all the law involved in the case, and this is all that could be desired or required. Something is said in the argument in regard to the damages being excessive, "hut that is a question which does not arise here. The judgment of the Appellate Court is conclusive upon that question. The judgment of the Appellate Court will be affirmed. Judgment affirmed.